DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 6, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. U.S. PGPUB No. 2018/0040452.

Regarding claim 1, Hatakeyama discloses (with respect to figure 9) a multi-pole deflector for a charged particle beam (“As shown in FIG. 9, there is a known electrostatic deflector” [0037]), comprising at least two pairs of poles, each pole in each pair of poles comprising: a main body 2003 constructed in the form of a circular arc-shaped section (as illustrated in figure 9); and a protrusion 2001 projecting from an 


Regarding claim 3, Hatakeyama discloses that the respective two main bodies 2003 of each pair of poles in the at least two pairs of poles extend across an equivalent radian and have a same shape, respectively, in a circumferential direction of the respective two main bodies, and have a same inner radius at respective radial inner sides and a same outer radius at respective radial outer sides (as illustrated in figure 9); and wherein respective main bodies of the at least two pairs of poles are spaced apart from one another angularly and circumferentially, and are arranged to be in rotational symmetry with reference to one another, and respective poles in each pair of poles have central symmetry with reference to each other (as illustrated in figure 9).

Regarding claim 4, Hatakeyama discloses that he respective main bodies 2003 of the at least two pairs of poles extend across an equivalent radian and have a same shape, respectively, in a same circumference defined collectively by the respective main bodies, and have a same inner radius at respective radial inner sides and a same outer radius at respective radial outer sides (as illustrated in figure 9); and wherein the 

Regarding claim 5, Hatakeyama discloses that the respective main bodies 2003 of the at least two pairs of poles are arranged to space apart from one another at a same angle circumferentially (as illustrated in figure 9).

Regarding claim 6, Hatakeyama illustrated in figure 9 that the at least two pairs of poles comprise just two pairs of poles alternately spaced apart from one another at an angle of 90°.

Regarding claim 15, Hatakeyama discloses that the at least two pairs of poles are just two pairs of poles (as illustrated in figure 9).

Regarding claim 16, Hatakeyama discloses a charged particle beam imaging apparatus comprising at least one pair of the deflectors according to claim 1 (figure 9 illustrates the specific configuration of a deflector, while the deflector is identified as element 726 in figure 15), the charged particle beam imaging apparatus being configured to project the charged particle beam to a surface of a sample W to be tested and in turn to excite and collect second charged particles therefrom for imaging (“a secondary electron optical system that gathers secondary electrons emitted from the sample and forms an image on the sensor surface of a detector” [Abstract]), further 

Regarding claim 17, Hatakeyama discloses that an objective lens 727 which is disposed coaxially with the optical axis and is located downstream or upstream of the at least one pair of the deflectors 726, and is configured to focus the charged particle beam passing therethrough onto the surface of the sample to be tested (“Electrons are reflected by the sample W, and again pass through the objective lens 727 and the Wien filter 726” [0331] – “The lens 727 projects an intermediate image formed near the Wien filter 726, onto the sample W” [0323]).

Regarding claim 18, Hatakeyama discloses that at least one focusing lens 722, which is arranged coaxially with the optical axis and between the charged particle .

Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7; Hatakeyama et al. U.S. PGPUB No. 2018/0040452 discloses that the electrostatic deflector of figure 9 [0037] may introduce aberrations to an electron beam passing through the deflector [0048]. However, there is no explicit disclosure of choosing the shape and dimension of the poles of the deflector so as to minimize off-axis aberration of a charged particle beam introduced on the deflector and passing through the through-hole of the deflector.
Kato et al. U.S. PGPUB No. 2018/0005797 discloses that respective protrusions 109a of the at least two pairs of poles 109 are shaped and dimensioned to minimize an off-axis aberration of the charged particle beam being incident on the deflector and entering and passing through the through-hole of the deflector (the design of the Wien filter of Kato seeks to prevent aberration of the primary electron beam [0023] and achieves this goal by increasing the number of pole pieces [0025] and therefore Kato 
The prior art fails to teach or reasonably suggest, a multi-pole deflector for a charged particle beam comprising at least two pairs of poles, which comprise at least two pairs of electrodes that are not multiplexed as magnetic poles, or which comprise at least two pairs of magnetic poles that are not multiplexed as electrodes; and wherein each pole comprises a main body formed in a circular arc section, and a protrusion projecting from a radial inner side of the main body such that the poles are shaped and dimensioned to minimize an off-axis aberration of a charged particle beam incident on the deflector and passing through a through-hole encompassed by the poles.

Regarding claims 8-14; these claims would be allowable at least for their dependence, either directly or indirectly, upon claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON L MCCORMACK/Examiner, Art Unit 2881